Exhibit 10.1 SEPARATION AGREEMENT AND RELEASE This Separation Agreement and Release (“Agreement”) is made by and between Timothy Patrick Shannon (“Executive”) and Response Biomedical Corp. (the “Company”) (collectively referred to as the “Parties” or individually referred to as a “Party”). RECITALS WHEREAS, Executive was employed by the Company; WHEREAS, Executive signed an Executive Employment Agreement with the Company effective as of June 28, 2012, which was subsequently amended on September 12, 2012 and June 6, 2013 (collectively, the “Employment Agreement”); WHEREAS, Executive signed an Employee Confidentiality Agreement with the Company dated August 1, 2012 (the “Confidentiality Agreement”); WHEREAS, the Company and Executive have entered into an Option Agreement dated August 13, 2012 (the “First Option”), and an Option Agreement dated March 20, 2014 (the “Second Option”), (collectively, the “Options”) granting Executive the option to purchase shares of the Company’s common stock subject to the terms and conditions of the Company’s Amended and Restated 2008 Stock Option Plan and the Option Agreements (collectively the “Stock Agreements”); WHEREAS, the Company terminated Executive’s employment with the Company effective August 1, 2014 (the “Termination Date”); and WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints, grievances, charges, actions, petitions, and demands that the Executive may have against the Company and any of the Releasees as defined below, including, but not limited to, any and all claims arising out of or in any way related to Executive’s employment with or separation from the Company; NOW, THEREFORE, in consideration of the mutual promises made herein, the Company and Executive hereby agree as follows: COVENANTS 1.
